IN THE COURT OF APPEALS OF MARYLAND



              No. 109


       September Term, 2013



          JUSTIN MICHAEL HADEL


               v.


         STATE OF MARYLAND




    Barbera, C.J.,
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                        JJ.




          PER CURIAM ORDER




     Filed: March 24, 2014
JUSTIN MICHAEL HADEL               *     IN THE

                                   *     COURT OF APPEALS

          v.                       *     OF MARYLAND

                                   *     No. 109

STATE OF MARYLAND                  *     September Term, 2013



                       PER CURIAM ORDER

     The Court having considered and granted the petition for a

writ of certiorari in the above entitled case, it is this 24th day

of March, 2014,

     ORDERED,   by   the   Court   of   Appeals   of   Maryland,   that the

judgment of the Court of Special Appeals be, and it is hereby

vacated, and the case is remanded to that Court for consideration

in light of Gambrill v. State,____Md.____, ____ A.3d ____ (No. 52,

September Term, 2013, filed February 27, 2014).             Costs in this

Court to be paid by the Respondent, and costs in the Court of

Special Appeals to abide the result.




                                          /s/ Mary Ellen Barbera
                                                   Chief Judge